                                          Case 4:19-cv-02722-YGR Document 65 Filed 04/12/21 Page 1 of 1




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4    JOSE POOT, ET AL.,                                 Case No. 4:19-cv-02722-YGR
                                                       Plaintiffs,                         ORDER GRANTING ADMINISTRATIVE
                                   5
                                                                                           MOTION TO FILE UNDER SEAL AND
                                                v.                                         DENYING ADMINISTRATIVE MOTION RE
                                   6
                                                                                           REFERRAL
                                   7    SAN FRANCISCO COUNTY SHERIFF’S
                                        DEPARTMENT, ET AL.,                                Re: Dkt. Nos. 61, 64
                                   8                   Defendants.
                                   9

                                  10          Plaintiffs have filed two administrative motions requesting permission to file under seal an

                                  11   administrative motion requesting a referral back to Magistrate Judge Laurel Beeler or, in the

                                  12   alternative, for the Court to set a case schedule. (Dkt. Nos. 61, 64.) Based on inadequacies in the
Northern District of California
 United States District Court




                                  13   first administrative motion, the Court directed the parties to submit further documents in support

                                  14   of the administrative motion. (Dkt. No. 63.)

                                  15          Having reviewed the parties initial and supplemental briefing, the Court ORDERS as

                                  16   follows: the administrative motion requesting permission to file under seal is GRANTED, and the

                                  17   administrative motion requesting a referral back to Magistrate Judge Beeler is DENIED. The

                                  18   parties are reminded to comply with the Court’s prior Orders in attempting to meet and confer to

                                  19   resolve any issues. (Dkt. Nos. 60, 63.) Should the parties be unable to resolve these issues

                                  20   satisfactorily by April 16, 2021, the parties shall file by April 23, 2021 a report identifying any

                                  21   remaining violations and defendants’ response thereto. Following the receipt of the report, the

                                  22   Court will consider whether either a referral to Judge Beeler or a case schedule is warranted.

                                  23          This Order terminates Docket Numbers 61 and 64.

                                  24          IT IS SO ORDERED.

                                  25   Dated: April 12, 2021

                                  26
                                                                                                       YVONNE GONZALEZ ROGERS
                                  27                                                                  UNITED STATES DISTRICT JUDGE
                                  28
